Citation Nr: 0506900	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-28 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than April 24, 
2001, for the grant of a total schedular rating for the 
service-connected recurrent major depressive disorder.  

2.  Entitlement to a total disability rating based on 
individual unemployability prior to April 24th, 2001.  

3.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1963 
to January 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  Specifically, in that 
determination, the RO awarded an increased disability 
evaluation from 70 percent to 100 percent, effective from 
April 24th, 2001, for the service-connected recurrent major 
depressive disorder.  Following receipt of notification of 
the grant, the veteran perfected a timely appeal with respect 
to the assignment of April 24th, 2001, as the effective date 
for the grant of a total schedular evaluation for this 
disability.  

The issues of entitlement to an effective date earlier than 
April 24, 2001, for the grant of a total schedular rating for 
the service-connected recurrent major depressive disorder, 
and entitlement to a total disability rating based on 
individual unemployability prior to April 24th, 2001, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.



FINDINGS OF FACT

1. The veteran is in receipt of a 100 percent schedular 
evaluation for recurrent major depressive disorder, effective 
April 24, 2001.

2. The veteran's claim for entitlement to a total rating for 
compensation purposes based upon individual unemployability 
was received in April 2001.


CONCLUSION OF LAW

The veteran's claim of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities is moot.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to a total disability 
evaluation based on individual unemployability as a result of 
his service-connected disabilities.

As noted above, the veteran was awarded an increased 
disability evaluation from 70 percent to 100 percent, 
effective from April 24th, 2001, for the service-connected 
recurrent major depressive disorder.  

In the July 2002 rating action, as well as in the August 2002 
notice of this decision, the RO explained to the veteran that 
the grant of a total schedular evaluation for his 
service-connected psychiatric disorder rendered moot his 
claim for a total disability rating based on individual 
unemployability.  In the notice of disagreement (with regard 
to the assignment of April 24th, 2001, as the effective date 
for the grant of a total schedular rating for the 
service-connected depressive disorder) which was received at 
the RO in March 2003, the veteran also disagreed with the 
rendering of his total rating based on individual 
unemployability claim moot.  

The statement of the case (SOC) which was issued in September 
2003 included a discussion of the issue of entitlement to a 
total disability rating based on individual unemployability 
prior to April 24th, 2001.  Subsequently, in the substantive 
appeal which was received at the RO in September 2003, as 
well as in a statement received at the Board in May 2004, the 
veteran continued to express his disagreement with the denial 
of his claim for a total disability rating based on 
individual unemployability.  

In this regard, the Board acknowledges that a total 
disability rating based on individual unemployability may be 
assigned where the schedular rating is less than total when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  See, 
38 C.F.R. § 4.16(a) (2004).  Significantly, however, under 
the provisions of 38 C.F.R. § 4.16(a), a total compensation 
rating based on individual unemployability may only be 
assigned where the veteran is not in receipt of a total 
schedular rating.  If a veteran is found to be totally 
disabled from a service-connected disability under the 
applicable rating schedule, the issue of entitlement to a 
total disability rating based on individual unemployability 
under 38 C.F.R. § 4.16(a) becomes moot.  See, VAOPGCPREC 
6-99, 64 Fed. Reg. 52,375 (1999).  Thus, in view of the fact 
that a 100 percent schedular rating has been awarded for the 
veteran's service-connected recurrent major depressive 
disorder in the present case, the Board finds that the issue 
of entitlement to a total disability rating based on 
individual unemployability since April 24th, 2001 has, 
indeed, been rendered moot.  




ORDER

The claim of entitlement to a total rating for compensation 
purposes based upon individual unemployability is moot, and 
is dismissed for lack of jurisdiction.


REMAND

In the notice of disagreement, the veteran also asserted that 
he should be awarded a total rating based upon individual 
unemployability from July 1st, 1983 (when he filed his 
initial claim for this benefit) until the effective date of 
the grant of a total schedular evaluation for his 
service-connected psychiatric disorder.  As this particular 
issue was included in the September 2003 SOC and as the 
veteran continued to express disagreement with the denial of 
his total rating claim in the substantive appeal which he 
filed later in September 2003, the Board finds that the issue 
of entitlement to a total disability rating based on 
individual unemployability prior to April 24th, 2001 is 
currently in appellate status before the Board.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  

During the current appeal, there was a recent and substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and to complete his or 
her claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  See also, Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

A review of the claims folder in the present case indicates 
that VA has not satisfied the notification requirements of 
the VCAA with regard to the veteran's claims for an effective 
date earlier than April 24, 2001, for the grant of a total 
schedular rating for the service-connected recurrent major 
depressive disorder and for a total disability rating based 
on individual unemployability prior to April 24th, 2001.  A 
remand is necessary, therefore, to accord the RO an 
opportunity to provide such notice with regard to these 
issues.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Further review of the SOC indicates that this document does 
not appear to include all pertinent laws and regulations with 
regard to the veteran's claim for a total disability rating 
based on individual unemployability prior to April 24th, 
2001.  Such a defect should be corrected in any supplemental 
statement of the case (SSOC) which may be furnished on 
remand.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  With regard to the issues of 
entitlement to an effective date earlier 
than April 24, 2001, for the grant of a 
total schedular rating for the 
service-connected recurrent major 
depressive disorder and entitlement to a 
total disability rating based on 
individual unemployability prior to 
April 24th, 2001, the RO should ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Particularly, the RO 
must notify the veteran of the applicable 
provisions of the VCAA as well as the 
type of evidence necessary for these 
issues, including which evidence the 
agency would obtain and which evidence he 
should submit.  

2.  The RO should then readjudicate the 
issues of entitlement to an effective 
date earlier than April 24, 2001, for the 
grant of a total schedular rating for the 
service-connected recurrent major 
depressive disorder and entitlement to a 
total disability rating based on 
individual unemployability prior to 
April 24th, 2001.  If the decisions 
remain in any way adverse to the veteran, 
he and his representative should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

3.  The claims file arrived at the Board 
in a damaged state.  It should be 
repaired or replace before it is returned 
to the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



